It is ORDERED that the motion of Kenneth Faulkner, Republican candidate for election to the New Jersey General Assembly, for leave to appeal is granted; and it is further
ORDERED that the portion of the September 10,1998, order of the Law Division that adjourned consideration of the issue of incumbency is vacated; and it is further
ORDERED that the Court, having determined that the use of “incumbent” in N.J. Const, art IV, § 4, ¶ 1 refers to the person who held the office prior to the vacated general election of November 4, 1997, summarily modifies the judgment of the Law Division to provide that the vacancy in the Seventh District shall be filled by the appropriate county committees of the Republican Party pursuant to N.J.S.A. 19:27-11.1 and N.J.S.A. 19:13-20a(3).